Title: To John Adams from Richard Henry Lee, 1 August 1785
From: Lee, Richard Henry
To: Adams, John


          
            My dear Sir,
            New York August the 1st. 1785
          
          I received your letter by your Son with the pleasure that will always attend such communications from an old and much esteemed friend— But on this occasion I have been the more happy as it furnished me with an opportunity of shewing civilities to the Son of my friend— I have had as much of his company as our mutual affairs would permit because I have had the satisfaction to lodge him in my House. Your plan for his education I cannot but approve, since it is the very one that I had chosen for my own Son.
          It may be admitted as a truth little to be doubted that Merchants are generally keen to discern and ready to pusue their true interest— This perhaps may be as good a rule as any by which to judge of the propriety of giving time for payment of the debts due from the U. S. to G. B. previous to the War— Now it is certain that the most knowing Merchants Creditors upon that ground here, have expressed the greatest willingness to consent to receive payment by regular instalments, allowing reasonable time between—the reverse of this, & a rigorous demand of payment as quickly as law pursuits would enable them to recover, they are well aware would be much less conducive to their interest than the first method that I have stated— And this seems to be the plan generally agreed upon, by instalments I mean— Permit me Sir to animadvert a little upon the strange objection taken up in G. Britain by some ill informed writers, whose mistakes appear to have affected even Government itself— It is, that Congress have not power to make effecient Treaties of Commerce— You know Sir that the Confederation has obtained the solemn legal sanction of every Legislature in the U. States; and is therefore a compact as binding as can exist among Men— What then does the Confederation say? By the 9th. Article Congress have a clear right to make whatever treaties of Commerce they shall judge proper, subject only to two limitations— One, that foreigners may be compelled to pay as high duties & imposts as the Subjects people of any State pay— The 2o. that any State may in Toto prohibit the export or import of any particular Species of Goods— With respect to the first limitation, is it not one that all States upon earth ought to possess & do actually (I believe exercise)— And can a British Minister be serious in refusing to make a Commercial Treaty with Congress because they have not power to permit the Subjects of G. B. to Trade with the U. S. under less oppressions than the Citizens of the States pay? Or Can it be supposed that if Congress possessed this power that so unequal a system would ever be agreed to by Congress— It is not a supposable case, & therefore this limitation can be no true or just ground of objection— The second & only remaining one, seems to have as little force, because a State must be evidently insane that will in toto prohibit any Species of export or import unless its very existence depends upon such prohibition— And in that case, the power and the exercise of it is indispensable, and reaching to Self preservation must for ever & will for ever be exercised— ’Tis evident that the interest of States will effectually prevent any such total prohibition unless in the extremity above stated— And interest is the surest principle for judging how Men & States will Act— Now then, I say again, that these two limitations excepted (which for the reasons already assigned are no just objections to the making a treaty of Commerce with Congress for want of power) Congress have a clear & unquestioned right to make any treaty the choose— And it is remarkable that except some factious writers in G. Britain, the objection exists not— You know that very discerning Nations have treated with us under perfect knowledge of our Confederation, without producing any objection of this kind— When therefore the people here are informed of such an objection from G. B. they conclude universally that the objection is too feeble to be real, & that the true cause is something else— That something they are not at a loss to discover, and therefore the general outcry now is, let such regulations be instituted as will put the Trade of G. B. with us under such restraints as may satisfy them that they are mistaken in the supposition that their share of our Commerce will be large as they please, & therefore that no Treaty is necessary— Let us give decided preferencies to the Ships not only of our own country, but to those of the nations with whom we have Commercial Treaties. It is very evident that these measures will take effect if Britain does not soon depart from her present System, and take up one more liberal— To be sure, the consequence least prejudicial to them, but which is yet very important, must inevitably take place under their present plan— to wit, a very contracted use of British Manufactures, because their regulations prevent the means of paying for them & of course will greatly limit the use & the purchase of them— I lately wrote to you concerning my friend Mr. Thomas Steptoe in India—have you received my letters, and have you had it in your power to do any thing for him? I wish much to know— Congress have taken measures for exposing to Sale Several Millions of Acres on the N. W. side of the river Ohio, a part of the late cession from Virginia, for the purpose of paying off a considerable part of our domestic debt— The Soil & Climate of that Country is incomparably fine, and I have no doubt will be greedily purchased with the public Securities— If this plan succeeds, our debt will soon be removed—
          Be so kind as present my respectful compliments to Doctor Price, and tell him that I received his packet of pamphlets and distributed them among the Members of Congress who received them very thankfully, and with the respect due to so great & able a defender of the liberties of Mankind—and rights of human nature—
          I shall always be happy to hear from you, and am, with the highest esteem and most affectionate regard Yours
          
            Richard Henry Lee.
          
        